UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 1, 2008 CENVEO, INC. (Exact Name of Registrant as Specified in Charter) Colorado 1-12551 84-1250533 (State of Incorporation) (Commission (IRS Employer File Number) Identification No.) One Canterbury Green, 201 Broad Street, Stamford, CT 06901 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(203) 595−3000 Not Applicable Former name or former address, if changed since last report) Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a−12 under the Exchange Act (17 CFR 240.14a−12) [ ] Pre−commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d−2(b)) [ ] Pre−commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e−4(c)) Item7.01Regulation FD Disclosure. On February 1, 2008, Cenveo, Inc. (the “Company”), issued a press release.A copy of the press release is attached as Exhibit 99.1 to this report and is incorporated herein by reference. The information in this Item 7.01, including Exhibit 99.1, will not be treated as filed for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. This information will not be incorporated by reference into a filing under the Securities Act of 1933, or into another filing under the Exchange Act of 1934, unless that filing expressly refers to specific information in this report.The furnishing of the information in this Item 7.01 of this report is not intended to and does not, constitute a representation that such furnishing is required by Regulation FD or that the information in this Item 7.01 is material investor information that is not otherwise publicly available. Item 9.01Financial Statements and Exhibits (c)Exhibits. Exhibit NumberDescription 99.1 Press Release of Cenveo, Inc. dated February 1, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 1, 2008 CENVEO, INC. By: /s/ Mark S. Hiltwein Mark S. Hiltwein Executive Vice President, Chief Financial Officer EXHIBIT INDEX Exhibit NumberDescription 99.1 Press Release of Cenveo, Inc. dated February 1, 2008
